 



LOAN AGREEMENT

 



Moscow June 26, 2012



 

THIS LOAN AGREEMENT (this "Agreement") is made and entered into this 26th day of
June 2012 (the "Effective Date"), by and between Green Venture Group, LLC,
represented by its Manager, Mike Zoi, acting pursuant to the Certificate of
Formation/Operating Agreement of Green Venture Group, LLC (“Lender”) and OOO Net
Element Russia, represented by General director Trofimov Vladimir Ivanovich
acting pursuant to the Charter (“Borrower”).

 

Further in the text Lender and Borrower shall be together referred to as – the
“Parties,” and individually – the “Party.”

 

NOW THEREFORE, in consideration of the following premises and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereby agree as follows:

 

1. Loan. Lender agrees to make a loan in the amount of One hundred fifty million
rubles (RUB 150 000 000) (the "Loan Amount") to the Borrower, due and payable on
the Maturity Date (as defined below in Section 4 of the present Agreement) in
accordance with the provisions hereof.

 

2. Funding of Loan. Within five (5) business days from the Effective Date,
Lender will disburse the Loan Amount by one or more wire transfers of
immediately available funds to Borrower. The date upon which such wire transfer
is completed and fully accumulated on the bank account of the Borrower will be
the "Funding Date."

 

(a) Lender’s funding instructions: bank wire using on-line banking system wire
website. Any commissions, levies, duties and any other costs and payments
incurred in respect of wire transfer of the Loan Amount from the Lender to the
Borrower shall be covered by the Lender.

 

(b) Purpose of Funding. The Borrower shall use the Loan Amount for working
capital, development of its business, distribution of funds among its
subsidiaries and placing the funds to deposit at a bank / credit institution.

 

3. Interest. From the Funding Date the Loan Amount shall accrue interest at the
rate of 8.15% (eight point fifteen percent) per annum, the interest to be
accrued on annual basis except with respect to any prepayment of the Loan
Amount, in which case the interest shall be calculated on the basis of each
calendar day of the Loan Amount remains outstanding). The Loan Amount and all
interest accrued thereon shall be repaid on the Maturity Date (as defined below
in Section 4 of the present Agreement).

 

4. Loan Repayment. The Borrower shall repay the Loan Amount, and any interest
accrued and unpaid thereon on November 1, 2012 (the "Maturity Date"). The
Borrower shall be entitled to prepay the Loan Amount fully or partially at any
time without penalty, compensation or charge.

 

5. Collateral. The Borrower’s obligations under the present Agreement are not
subject to any lien or pledge.

 

6. Events of Default. The occurrence of any of the following shall constitute an
"Event of Default" under this Loan Agreement:

 

(a) If the Borrower:

 

(i) applies for or consents to the appointment of a temporary manager,
arbitration manager, receiver or liquidator of itself or of all or a substantial
part of its property,

 

(ii) admits in writing its inability to pay its debts generally as they mature,

 

(iii) makes a general assignment for the benefit of any of its creditors,

 

(iv) is voluntarily dissolved or liquidated,

 

(v) commences a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency, or other similar law now or hereafter in effect or
consents to any such relief or to the appointment of or taking possession of its
property by any official in an involuntary case or other proceeding commenced
against it,

 

1

 

 

or

 

(b) If the Borrower seeks the appointment of a a temporary manager, arbitration
manager, receiver or liquidator of the Borrower or of all or a substantial part
of the property thereof, or an involuntary case or other proceedings seeking
liquidation, reorganization, or other relief with respect to the Borrower or the
debts thereof under any bankruptcy, insolvency, or other similar law or
hereafter in effect shall be commenced and an order for relief entered or such
proceeding shall not be dismissed or discharged within sixty (60) days of
commencement; or

 

(c) If the Borrower fails to pay the Loan Amount and/or accrued interest when
due and payable and such failure continues for sixty (60) business days from the
date of receipt of written notice of such failure from the Lender.

 

If, in the case of a payment default, payment is not received, or, in the event
of any other default, if such default is not cured, within sixty (60) calendar
days following demand by Lender, then an Event of Default shall be deemed to
have occurred and Lender may accelerate repayment of the Loan Amount and may
take any actions to obtain repayment of principal, interest and costs associated
with any collection effort.

 

7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Russian Federation.

 

8. Arbitration.

 

(a) The Parties shall strive to settle any discrepancy or dispute arising out of
and in connection with the present Agreement in amicable way by negotiations.

 



(b) Any disputes and misunderstandings that cannot be resolved amicably by
negotiations shall be transferred by the Parties to jurisdiction of the state
arbitration court of Moscow.

 

9. Notices. All notices, requests, demands, and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given when delivered personally or by verifiable facsimile transmission, unless
such delivery is made on a day that is not a business day, in which case such
delivery will be deemed to be made on the next succeeding business day and (ii)
on the next business day after timely delivery to a reputable overnight courier,
to the parties at the following addresses:

 

(a) If to Lender, to:   Attention: Green Venture Group, LLC   Mike Zoi, Manager
  1450 S. Miami Avenue   Miami, FL 33130   USA   Phone: +1 305 507 8808

 

or to such other Person or address as Lender shall furnish by notice to the
other parties in writing.

 

(b) If to the Borrower, to:       OOO Net Element Russia   Attention: Trofimov
Vladimir   1450 S. Miami Ave Miami, FL 33130   Fax: +1-888-567-0701

 

with a copy to:   Jurinflot law firm   Attention: Valery Mandriouc   109147,
Russian Federation, Moscow,   34 Marksistskaya St., p/o. box 60   Fax: (+7-495)
792-57-00  

 

2

 

 

10. Attorneys Fees. In the event of a dispute between the parties, the
prevailing party shall be entitled to all reasonable attorneys' fees and costs
incurred in connection with any trial, arbitration, or other proceeding as well
as all other relief granted in any suit or other proceeding.

 

11. Rubles Denominated. All transactions herein shall be in Russian rubles.

 

12. Entire Understanding. This Agreement contains the entire understanding
between the parties hereto and supersedes any and all prior agreements,
understandings and arrangements relating to the subject matter hereof. No
amendment, modification or other change to, or waiver of any provision of this
Agreement may be made unless such amendment, modification or change is set forth
in writing and is signed by each of the parties hereto.

 

13. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original and all of which together shall constitute
the same agreement. This Agreement, once executed by a party, may be delivered
to the other party hereto by facsimile transmission.

 

14. Assignment. Upon the transfer of the debt pursuant to this Agreement or any
portion thereof, the rights of Lender hereunder with respect to the debt or
portion thereof so transferred shall be assigned automatically to the transferee
thereof, and such transferee shall thereupon be deemed to be a party to this
Agreement as though an original signatory hereto, as long as:

 

(i) the Borrower is, within a reasonable period of time following such transfer,
furnished with written notice of the name and address of such transferee, and

 

(ii) the transferee agrees in writing with the Borrower to be bound by all of
the provisions hereof.

 

15. Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

16. Third Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

Lender:

 

GREEN VENTURE GROUP, LLC   1450 S. Miami Avenue, Miami, FL 33130, USA   JPMorgan
Chase Bank, N.A.   ABA Number – 021 000 021   USD SWIFT – CHASUS33   Account
Number – 30 1158 9891   For Account of – GREEN VENTURE GROUP LLC  

  

By: /s/ Mike Zoi   Mike Zoi, Manager

 

Borrower:

 

OOO NET ELEMENT RUSSIA   123317, Russian Federation, Moscow,   12 Presnenskaya
Naberejnaya, 49 floor, premise VI, appt. 1-7  

 

TIN 7703764517, KPP 770301001,

OGRN 1127746179637,

Account Number 40702810502720000090

 

3

 

 

Bank name: Alfa-Bank Moscow

Bank account number 30101810200000000593

BIC 044525593

SWIFT: ALFARUMM

 



By: /s/ Trofimov V.I.   Name: Trofimov V.I., General Director  



 





4

 

